 Case 2:18-bk-20151-ER        Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04              Desc
                                Main Document    Page 1 of 12


 1   SAMUEL R. MAIZEL (Bar No. 189301)
     samuel.maizel@dentons.com
 2   TANIA M. MOYRON (Bar No. 235736)
     tania.moyron@dentons.com
 3   DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300 / Fax: (213) 623-9924
 5   Attorneys for the Chapter 11 Debtors and
 6   Debtors In Possession

 7                        UNITED STATES BANKRUPTCY COURT
                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 8
      In re                                          Lead Case No. 2:18-bk-20151-ER
 9
      VERITY HEALTH SYSTEM OF                        Jointly Administered With:
10    CALIFORNIA, INC., et al.,                      Case No. 2:18-bk-20162-ER
                                                     Case No. 2:18-bk-20163-ER
11            Debtors and Debtors In Possession.     Case No. 2:18-bk-20164-ER
                                                     Case No. 2:18-bk-20165-ER
12                                                   Case No. 2:18-bk-20167-ER
       Affects All Debtors                          Case No. 2:18-bk-20168-ER
13                                                   Case No. 2:18-bk-20169-ER
       Affects Verity Health System of              Case No. 2:18-bk-20171-ER
        California, Inc.                             Case No. 2:18-bk-20172-ER
14     Affects O’Connor Hospital                    Case No. 2:18-bk-20173-ER
       Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20175-ER
15     Affects St. Francis Medical Center           Case No. 2:18-bk-20176-ER
       Affects St. Vincent Medical Center           Case No. 2:18-bk-20178-ER
16     Affects Seton Medical Center                 Case No. 2:18-bk-20179-ER
       Affects O’Connor Hospital Foundation         Case No. 2:18-bk-20180-ER
17     Affects Saint Louise Regional Hospital       Case No. 2:18-bk-20181-ER
        Foundation
18     Affects St. Francis Medical Center of        Hon. Judge Ernest M. Robles
        Lynwood Foundation
19     Affects St. Vincent Foundation               NOTICE OF RESOLVED AND UNRESOLVED
       Affects St. Vincent Dialysis Center, Inc.    CURE OBJECTIONS RELATING TO
20     Affects Seton Medical Center Foundation      EXECUTORY CONTRACTS AND UNEXPIRED
       Affects Verity Business Services             LEASES DESIGNATED BY SANTA CLARA
21     Affects Verity Medical Foundation
       Affects Verity Holdings, LLC                 COUNTY FOR ASSUMPTION AND
22     Affects De Paul Ventures, LLC                ASSIGNMENT [RELATED DKT. NOS. 1106,
       Affects De Paul Ventures - San Jose          1110, 1145, 1153]
23      Dialysis, LLC
24              Debtors and Debtors In Possession.
25

26          PLEASE TAKE NOTICE that, on October 1, 2018, Verity Health System Of California, Inc.
     (“VHS”) and the above-referenced affiliated debtors, the debtors and debtors in possession in the
27   above-captioned chapter 11 bankruptcy cases (collectively, the “Debtors”), filed the Debtors’ Notice
     of Motion and Motion for the Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement
28   for Stalking Horse Bidder and for Prospective Overbidders to Use, (2) Approving Auction Sale
 Case 2:18-bk-20151-ER             Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04                            Desc
                                     Main Document    Page 2 of 12


 1   Format, Bidding Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to be
     Provided to Interested Parties, (4) Scheduling a Hearing to Consider Approval of the Sale to the
 2   Highest Bidder, (5) Approving Procedures Related to the Assumption of Certain Executory Contracts
     and Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of All
 3
     Claims, Liens and Encumbrances (the “Bidding Procedures Motion”) [Dkt. No. 365].
 4
             PLEASE TAKE FURTHER NOTICE that, attached as Exhibit “A” to the Bidding
 5   Procedures Motion is an Asset Purchase Agreement (the “APA”), dated October 1, 2018, between
     Verity Health System of California, Inc., Verity Holdings, LLC, O’Connor Hospital, and Saint Louise
 6   Regional Hospital, on the one hand; and the County of Santa Clara, a political subdivision of the State
     of California (“SCC”), on the other hand, to purchase certain assets as set forth in the APA (excluding
 7
     cash, A/R and causes of action) (the “Assets”) if SCC is the successful bidder at an auction of the
 8   Assets, free and clear of all liens, claims, encumbrances and other interests pursuant to §§ 363 and 365
     of the Bankruptcy Code.
 9
            PLEASE TAKE FURTHER NOTICE that, on October 31, 2018, the Bankruptcy Court
10   entered an order (the “Bidding Procedures Order”) [Dkt. No. 724] approving the Bidding Procedures
     Motion, which set the key dates and times related to the sale (the “Sale”) of the Assets.
11
             PLEASE TAKE FURTHER NOTICE that, as previously noticed, no party submitted a bid
12
     for the Assets prior to the applicable bid deadline under the terms of the Bidding Procedures Order.
13   Accordingly, no auction for the Assets was held. On December 13, 2018, the Debtors filed a
     memorandum in support of entry of a sale order approving the Sale of the Assets to SCC [Dkt. No.
14   1041].
15           PLEASE TAKE FURTHER NOTICE that, on December 19, 2018, the Debtors filed a
     Notice of Contracts Designated By Santa Clara County for Assumption and Assignment [Dkt. No.
16
     1106] (the “Initial Designated Contracts List”), listing all executory contracts and unexpired leases
17   that SCC desires to have assigned to it (the “Designated Contracts”). The Initial Designated Contracts
     List was later amended on December 19, 2018 [Dkt. No. 1110] (the “Amended Designated Contracts
18   List”), which includes a comprehensive list of all executory contracts and unexpired leases relating to
     both O’Connor Hospital and Saint Louise Regional Hospital that SCC desires to have assigned to it
19   upon the Closing of the Sale (the “Currently Identified Designated Contracts”).
20          PLEASE TAKE FURTHER NOTICE that, on December 26, 2018, the Debtors filed a
21   Notice Of Filing Listing Objections To Proposed Cure Amounts And Assumption And Assignment Of
     Certain Unexpired Executory Contracts And Unexpired Leases (the “Initial List of Cure Objections”)
22   [Dkt. No. 1145], listing objections (the “Cure Objections”) filed by various counter-parties to certain
     unexpired leases and executory contracts which could be assumed and assigned to SCC. 1
23
            PLEASE TAKE FURTHER NOTICE that, on December 27, 2018, the Court entered an
24   Order (A) Authorizing the Sale of Certain of the Debtors’ Assets to Santa Clara County Free and
     Clear of Liens, Claims, Encumbrances, and Other Interests; (B) Approving the Assumption and
25

26

27   1
           The Debtors note that one Cure Objection was filed after the Initial List of Cure Objections was filed. See Limited
           Objection to Amended Notice of Contracts Designated by Santa Clara County for Assumption and Assignment [Dkt.
28         No. 1110] (Filed by Creditor Kaiser Foundation Hospitals).

                                                               2
     110007353\V-1
 Case 2:18-bk-20151-ER               Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04                  Desc
                                       Main Document    Page 3 of 12


 1   Assignment of Unexpired Lease Related Thereto; and (C) Granting Related Relief [Dkt. No. 1153]
     (the “Sale Order”).2
 2
             PLEASE TAKE FURTHER NOTICE that the Sale Order provides that, as to the Currently
 3
     Identified Designated Contracts, by no later than Friday, January 18, 2019, the Debtors shall file a
 4   notice containing a list of (a) the Cure Objections that have been resolved, and (b) the Cure Objections
     as to which Court intervention is required. Sale Order, ¶ 34.
 5
            PLEASE TAKE FURTHER NOTICE that, in accordance with the terms of the Sale Order,
 6   the Debtors attach hereto (i) Exhibit A, a list of all Cure Objections that have been resolved and (ii)
     Exhibit B, a list of all Cure Objections which are unresolved.
 7

 8
         Dated: January 18, 2019                                      DENTONS US LLP
 9                                                                    SAMUEL R. MAIZEL
                                                                      TANIA M. MOYRON
10

11
                                                                      By       /s/ Tania M. Moyron
12                                                                             Tania M. Moyron
13                                                                    Attorneys for the Chapter 11 Debtors and
                                                                      Debtors In Possession
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2
           Capitalized terms not defined herein shall have the definition afforded in the Sale Order.
                                                                 3
     110007353\V-1
Case 2:18-bk-20151-ER   Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04   Desc
                          Main Document    Page 4 of 12




                         EXHIBIT A




                         EXHIBIT A
Case 2:18-bk-20151-ER      Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04              Desc
                             Main Document    Page 5 of 12
                                        Exhibit A

                                Resolved Cure Objections


        Counterparty                               Objection                       Docket
                                                                                    No.

 Smith & Nephew, Inc.           Smith & Nephew, Inc.’s Objection to Proposed       882
                                Cure Amounts for Assumed Executory Contracts

                                Smith & Nephew, Inc.’s Supplemental Objection      1057
                                to Proposed Cure Amounts and Limited Objection
                                to Assumption and Assignment of Executory
                                Contracts

 Roche Diagnostics              Limited Objection and Reservation of Rights of     889
 Corporation                    Roche Diagnostics Corporation to (I) Debtors’
                                Proposed Cure Amount for Potential Assumption
                                and Assignment of Agreements and (II) Sale
                                Motion

                                Supplemental Objection and Reservation of Rights   1085
                                of Roche Diagnostics Corporation with Respect to
                                Debtors’ Supplemental Cure Notice

                                Declaration of Douglas Durbin in Support of the    1086
                                (A) Limited Objection and Reservation of Rights
                                of Roche Diagnostics Corporation to (I) Debtors’
                                Proposed Cure Amount for Potential Assumption
                                and Assignment of Agreements and (II) Sale
                                Motion; and (B) Supplemental Objection and
                                Reservation of Rights of Roche Diagnostics
                                Corporation with Respect to Debtors’
                                Supplemental Cure Notice

 University Healthcare          Stanford’s Omnibus Objection to Cure Notice        904
 Alliance, Packard Children’s
 Health Alliance, Stanford
 Health Care Advantage,
 Stanford Blood Center, LLC,
 The Board of Trustees of the
 Leland Stanford Junior
Case 2:18-bk-20151-ER      Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04               Desc
                             Main Document    Page 6 of 12


 University, Stanford Health
 Care




 C. R. Bard, Inc.               C. R. Bard, Inc.’s Limited Objection and            919
                                Reservation of Rights to Proposed Cure Amounts
                                for Executory Contracts

                                C. R. Bard, Inc.’s Limited Objection and            1080
                                Reservation of Rights to Proposed Cure Amounts
                                on Supplemental Executory Contract List

 SpecialtyCare Cardiovascular   Objection to Cure Amounts Proposed in Notice to     921
 Resources, LLC                 Counterparties to Executory Contracts and
                                Unexpired Leases of the Debtors That May be
                                Assumed and Assigned

                                Amended Objection to Cure Amounts Proposed in       923
                                Notice to Counterparties to Executory Contracts
                                and Unexpired Leases of the Debtors That May be
                                Assumed and Assigned

 Surgical Informations          Objection of Surgical Informations Systems, LLC     928
 Systems, LLC                   to Debtors’ Notice to Counterparties to Executory
                                Contracts and Unexpired Leases of Debtors That
                                May be Assumed and Assigned

                                [Supplemental] Objection of Surgical Informations 1046
                                Systems, LLC to Debtors’ Supplement to Notice to
                                Counterparties to Executory Contracts and
                                Unexpired Leases of Debtors That May be
                                Assumed and Assigned

 Care 1st Health Plan           Care 1st Health Plan’s Objection to Cure Amount     929
                                Stated in Debtor’s Notice to Counterparties to
                                Executory Contracts and Unexpired Leases of the
                                Debtors That May be Assumed and Assigned




                                              2
Case 2:18-bk-20151-ER       Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04            Desc
                              Main Document    Page 7 of 12


                               Care 1st Health Plan’s Amended Objection to        1120
                               Cure Amount Stated in Debtor’s Notice to
                               Counterparties to Executory Contracts and
                               Unexpired Leases of the Debtors That May be
                               Assumed and Assigned

 Abbott Laboratories Inc.      Abbott Laboratories Inc.’s Objection to Proposed   931
                               Cure Amounts and Preliminary Objection to
                               Proposed Assumption and Assignment of Various
                               Contracts

                               Abbott Laboratories Inc.’s Supplemental            1059
                               Objections to Proposed Assumption and
                               Assignment of Various Contracts and Reservation
                               of Rights

 Cerner Corporation            Response of Cerner Corporation to Notice to        933
                               Counterparties to Executory Contracts and
                               Unexpired Leases of the Debtors That May be
                               Assumed and Assigned

                               Limited Objection of Cerner Corporation to         1095
                               Supplemental Notice to Counterparties to
                               Executory Contracts and Unexpired Leases of the
                               Debtors That May Be Assumed and Assigned

 Humana Inc.                   Objection of Humana Inc. and its Affiliates to     946
                               Proposed Cure Amounts

 GE HFS, LLC                   Objection of GE HFS, LLC to (I) Proposed          970
                               Assumption and Assignment of Lease and (II)
                               Cure Obligations with Respect Thereto Pursuant to
                               Notice to Counterparties to Executory Contracts
                               and Unexpired Leases of the Debtors That May be
                               Assumed and Assigned

                               Supplemental Objection of GE HFS, LLC to (I)       1043
                               Proposed Assumption and Assignment of Lease
                               and (II) Cure Obligations with Respect Thereto
                               Pursuant to Supplement to Notice to
                               Counterparties to Executory Contracts and




                                             3
Case 2:18-bk-20151-ER   Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04            Desc
                          Main Document    Page 8 of 12


                           Unexpired Leases of the Debtors That May be
                           Assumed and Assigned



 Medtronic USA, Inc.       Objection to (I) Notice to Counterparties to    986
                           Executory Contracts and Unexpired Leases of the
                           Debtors That May be Assumed and Assigned [Dkt.
                           No. 810] and (II) Sale Motion [Dkt. No. 365]

                           Declaration of Bob Zbylicki in Support of the   1016
                           Objection to (I) Notice to Counterparties to
                           Executory Contracts and Unexpired Leases of the
                           Debtors That May be Assumed and Assigned [Dkt.
                           No. 810] and (II) Sale Motion [Dkt. No. 365]

 Oracle America, Inc.      Oracle’s Limited Objection to and Reservation of   1058
                           Rights Regarding Debtors’ (1) Motion for the
                           Entry of (I) an Order (1) Approving Form of Asset
                           Purchase Agreement for Stalking Horse Bidder
                           and for Prospective Overbidders to Use, (2)
                           Approving Auction Sale Format, Bidding
                           Procedures and Stalking Horse Bid Protections, (3)
                           Approving Form of Notice to be Provided to
                           Interested Parties, (4) Scheduling a Court Hearing
                           to Consider Approval of the Sale to the Highest
                           Bidder and (5) Approving Procedures Related to
                           the Assumption of Certain Executory Contracts
                           and Unexpired Leases; and (II) an Order (A)
                           Authorizing the Sale of Property Free and Clear of
                           All Claims, Liens and Encumbrances (“Sale
                           Motion”); and (2) Supplement to Notice to
                           Counterparties to Executory Contracts and
                           Unexpired Leases of the Debtors That May be
                           Assumed and Assigned (“Supplemental
                           Assumption Notice”)

 Infor (US), Inc.          Objection of Infor (US), Inc. to Debtors’ Sale    1069
                           Motion and Supplemental Cure Notice




                                         4
Case 2:18-bk-20151-ER    Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04              Desc
                           Main Document    Page 9 of 12


 Shared Imaging, LLC        Reservation of Rights to Notice to Counterparties    1070
                            to Executory Contracts and Unexpired Leases of
                            the Debtors That May be Assumed and Assigned
                            [Docket No. 810]

 NTT DATA Services          NTT DATA Services Holding Corporation’s              1089
 Holding Corporation        Limited Objection to Supplement to Notice to
                            Counterparties to Executory Contracts and
                            Unexpired Leases of the Debtors That May be
                            Assumed and Assigned

 Workday, Inc.              Objection to Cure Amount Alleged by Debtors          1091
                            Under the Executory Contract with Workday, Inc.

 Nantworks, LLC             Limited Objection and Reservation and Rights of      1092
                            Nantworks, LLC to Supplement to Notice to
                            Counterparties to Executory Contracts and
                            Unexpired Leases of the Debtors That May Be
                            Assumed and Assigned

 Experian Health, Inc.      Limited Objection of Experian Health, Inc. to Cure 1096
                            Notice and to Proposed Assumption and
                            Assignment of Executory Contracts

                            Request for Judicial Notice in Support of Limited    1097
                            Objection of Experian Health, Inc. to Cure Notice
                            and to Proposed Assumption and Assignment of
                            Executory Contracts

 Premier, Inc.              Reservation of Rights of Premier, Inc. and its       1068
                            Subsidiaries with Respect to Debtors’ Motion for
                            Approval of Sale of O’Connor Hospital, Saint
                            Louise Regional Hospital and Related Assets

                            Objection of Premier, Inc. and Its Subsidiaries to   1093
                            the Proposed Assumption and Assignment of
                            Contracts, Cure Amounts

                            Declaration of David H. Harris in Support of         1094
                            Objection of Premier, Inc. and its Subsidiaries to
                            Proposed Assumption and Assignment of
                            Contracts, and Cure Amounts




                                          5
Case 2:18-bk-20151-ER   Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04   Desc
                         Main Document    Page 10 of 12




                         EXHIBIT B




                         EXHIBIT B
Case 2:18-bk-20151-ER         Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04             Desc
                               Main Document    Page 11 of 12
                                        EXHIBIT B

                                Unresolved Cure Objections

        Counterparty                                 Objection                       Docket
                                                                                      No.

 Cigna HealthCare of             Objection of Cigna Entities to Notice to            905
 California, Inc. and Life       Counterparties to Executory Contracts and
 Insurance Company of North      Unexpired Leases of the Debtors That May be
 America                         Assumed and Assigned

                                 Declaration in Support of Objection of Cigna        1071
                                 Entities to Notice to Counterparties to Executory
                                 Contracts and Unexpired Leases of the Debtors
                                 That May be Assumed and Assigned

                                 Objection of Cigna Entities to Supplement to        1088
                                 Notice to Counterparties to Executory Contracts
                                 and Unexpired Leases of the Debtors That May be
                                 Assumed and Assigned

 California Physicians’          Blue Shield’s Objection to Cure Amount Stated in    920
 Service dba Blue Shield of      Debtor’s Notice to Counterparties to Executory
 California                      Contracts and Unexpired Leases of the Debtors
                                 That May be Assumed and Assigned

                                 Blue Shield’s Amended Objection to Cure Amount 1121
                                 Stated in Debtor’s Notice to Counterparties to
                                 Executory Contracts and Unexpired Leases of the
                                 Debtors That May be Assumed and Assigned

 Aetna Life Insurance            Objection to Cure Amounts Alleged by Debtors        1018
 Company                         Under Executory Contracts with Aetna Life
                                 Insurance Company

 UnitedHealthcare Insurance      Objection to Cure Amount Set Forth in the Notice    1062
 Company                         to Counterparties to Executory Contracts and
                                 Unexpired Leases of the Debtors That May be
                                 Assumed and Assigned

 Kaiser Foundation Hospitals     Limited Objection to Amended Notice of              1173
                                 Contracts Designated by Santa Clara County for
                                 Assumption and Assignment



                                               1
Case 2:18-bk-20151-ER     Doc 1290 Filed 01/18/19 Entered 01/18/19 15:26:04               Desc
                           Main Document    Page 12 of 12


 Creditor OCH Forest 1,        OCH Forest 1 and O’Connor Health Center 1            913
 General Partner of O’Connor   Response to Notice to Counterparties to Executory
 Health Center 1, a Limited    Contracts and Unexpired Leases of the Debtors
 Partnership                   That May be Assumed and Assigned

                               Declaration of Charles J. Toeniskoetter in Support   914
                               of OCH Forest 1 and O’Connor Health Center 1
                               Response to Notice to Counterparties to Executory
                               Contracts and Unexpired Leases of the Debtors
                               That May be Assumed and Assigned




                                             2
